Family Court found that respondent committed assault in the second and third degrees, harassment in the first and second degrees, menacing in the second degree, and disorderly conduct, offenses enumerated in Family Court Act § 812. Thus, the court had jurisdiction over this family offense proceeding and properly issued the order of protection.
Repeated acts of domestic violence by respondent toward *597petitioner and the child were proved by a preponderance of the evidence and provide the requisite sound and substantial basis for the court’s conclusion that supervised visitation with respondent would be in the best interests of the child (see Domestic Relations Law § 240 [1] [a]; see Matter of Rodriguez v Guerra, 28 AD3d 775 [2006]). We perceive no basis for disturbing the court’s credibility determinations.
We have reviewed respondent’s remaining contentions and find them without merit. Concur — Tom, J.E, Saxe, Sweeny, Richter and Manzanet-Daniels, JJ.